OPINION OP THE COURT. PARKER, C. J. This is an action upon a promissory note given for the purchase of shares of the capital stock in a- corporation. It does not appear clearly from the findings of the court below whether this note was given upon a subscription contract for the shares of the corporation, or whether the stock was purchased from a private individual, unconnected with the corporation. It does appear, however, from the answer of the appellant that the note was claimed to have been given upon a subscription contract for shares in the corporation, and it will be assumed that such was the case. The objection to the judgment upon the note is founded upon the same proposition as that discussed in Stockman’s Guaranty Loan Co. v. Severo Sanchez, 26 N. M. —, 194 Pac. 603, in which an opinion has just been handed down. For the reasons given in that opinion, the judgment of the lower court was correct, and should be affirmed; and it is so ordered. Roberts and Raynolds, J.J., concur.